DETAILED ACTION

				Reasons for Allowance
1. 	The following is an examiner's statement of reasons for allowance:
Claims 1 - 18 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as the shift registers comprise a plurality of scan signal output ends; the plurality of scan signal output ends are electrically connected to the plurality of scan lines one-to-one through the plurality of connection structures; at least one end of at least one scan line of the plurality of scan lines is provided with an electrostatic dispersion structure; and the electrostatic dispersion structure comprises one of: at least one electrostatic dispersion line, or at least one first electrostatic dispersion ring as recited in claim 1, 17, 18.
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ino Masumisu (JP-4507480) discloses an array substrate comprising a substrate, the substrate comprising a display area; a first metal layer (a metal layer comprising a gate electrode); and a second metal layer (a metal layer comprising a gate electrode); a plurality of scan lines (for example, 38 or 39); the shift registers (36, 37). 

    PNG
    media_image1.png
    431
    570
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826